     Case: 1:20-cv-03024 Document #: 59 Filed: 09/21/20 Page 1 of 1 PageID #:4227




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                      Case No. 20-cv-3024
               Plaintiff,
v.                                                    Judge Martha M. Pacold

FANSOMALL.COM, et al.,                                Magistrate Judge Beth W. Jantz

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Christian Dior

Couture, S.A. (“Plaintiff” or “Dior”) hereby dismisses this action with prejudice as to the following

Defendant:

                Defendant Name                                          Line No.
                 Kaiyi USA Inc                                            181

Dated this 21st day of September 2020.        Respectfully submitted,

                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Allyson M. Martin
                                              Abby M. Neu
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080
                                              312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              amartin@gbc.law
                                              aneu@gbc.law

                                              Counsel for Plaintiff Christian Dior Couture, S.A.
